Citation Nr: 0933271	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-43 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a nasopharyngeal 
carcinoma (claimed as metastatic poorly differentiated 
squamous cell carcinoma to large lymph node), to include as 
secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from August 1966 to May 1968, 
which included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  This claim was reopened by the Board in 
October 2008, and remanded for additional evidentiary 
development.  

The Veteran requested and was afforded a video hearing at the 
New Orleans, Louisiana RO before the undersigned Veteran's 
Law Judge in September 2008.  A written transcript of this 
hearing was prepared, and VA has incorporated a copy of this 
transcript with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for nasopharyngeal carcinoma, to include as 
secondary to exposure to Agent Orange.  However, further 
development is required for this claim as certain action 
requested in the October 2008 Board remand has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

Specifically, the October 2008 Board remand instructed the RO 
to provide the Veteran's claims file to a VA oncologist for 
an opinion regarding the Veteran's claim.  However, in the 
June 2009 opinion provided by the Biloxi, Mississippi VA 
Medical Center, it is noted that an oncologist was neither 
available nor "necessary."  The October 2008 Board remand 
specifically requested an opinion from an oncologist, 
however.  The RO must make additional attempts to obtain an 
opinion from an oncologist, and if one is not available at 
the local RO, then the Veteran's file should be made 
available to another VA Medical Center where such an examiner 
is available.  

Furthermore, the Board questions the accuracy of the opinion 
provided in June 2009.  Specifically, the examiner noted that 
the Veteran had a positive history of tobacco use disorder 
and alcohol use disorder.  The Board has thoroughly reviewed 
the Veteran's claims file and it has been unable to find 
evidence suggestive of such disorders.  In fact, a June 2001 
treatment record notes that the Veteran's history is negative 
for tobacco and his alcohol use was labeled as "moderate."  
The Veteran also testified in his September 2008 hearing that 
he was a non-smoker and that nobody in his family smoked.  
The examiner noted in the opinion that the "vast majority of 
orapharyngeal cancers are due to alcohol and tobacco use."  
Therefore, it appears that the examiner's misinterpretation 
of the facts may have affected the provided opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should provide the claims file 
to a VA oncologist for review.  The 
oncologist should consider the records 
regarding the Veteran's nasopharyngeal 
carcinoma (claimed as metastatic poorly 
differentiated squamous cell carcinoma to 
large lymph node), to include the letters 
from the Veteran's private physicians 
dated April 2004 and May 2004, and should 
provide an opinion as to whether this 
cancer is related to his presumed 
exposure to Agent Orange while serving in 
Vietnam. The oncologist should explain 
the reasons for the conclusion reached.

2.  After completion of the above, the 
AMC should review the expanded record and 
readjudicate the Veteran's claim.  If the 
claim remains denied, the AMC should 
issue a supplemental statement of the 
case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




